DETAILED ACTION
Status of the Application
Claims 1, 3 and 7 are pending in the instant application.  Claims 1 and 3 are currently amended.  Claims 2 and 4-6 have been canceled.  No new claims have been added.  
This is a Non-Final Rejection after the filing of a Request for Continued Examination.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yazami et al. (US 2016/0336598).  
Regarding claim 1, Yazami et al. teaches an active material for an electrode (Title) of a fluoride ion battery (para. [0002]; Example 22), the active material comprising:
Co nanoparticles with a carbon coating (Yazami et al. teaches metal fluoride nanostructures that may comprise or consist of CoF3; these nanostructures correspond to the claimed Co nanoparticles with a carbon coating; Note: one of ordinary skill in the art can appreciate that a nanotube is a particle of nano-size having a tube shape; paras. [0079] and [0084]). 
A and an intensity at a peak derived from an oxide of the metal element is regarded as IB, IB /IA is 0 or more and 1 or less.
Furthermore, because Yazami et al. teaches the claimed active material to be used for a fluoride ion battery, one of ordinary skill in the art can appreciate that the magnetic susceptibility of the active material is 150 emu/g or more (the claimed active material is the same or substantially similar to the active material of Yazami et al.; therefore, the magnetic susceptibility of the claimed active material being 150 emu/g or more is inherently present.). 
The recitation “for an electrode of a fluoride ion battery” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 3, because Yazami et al. teaches the claimed active material to be used for a fluoride ion battery, one of ordinary skill in the art can appreciate that wherein, in O1s spectrum obtained by measuring an interface between the metal part and the coating part with an X-ray photoelectron spectroscopy, when an intensity at 531.0 eV is regarded as lc and an intensity at a peak derived from an oxide of the metal element is regarded as ID, ID/IC is 0 or more and 1 or less.
Regarding claim 7, Yazami et al. teaches a fluoride ion battery comprising a cathode active material layer (para. [0370]), an anode active material layer (para. [0370]), and an electrolyte layer formed between the cathode active material layer and the anode active material layer (para. [0370]); wherein 
at least one of the cathode active material layer and the anode active material layer contains the active material according to claim 1 (claim 15).

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive.  
Applicant argues:  Yazami discloses a fluoride of a transition metal (MF) as the active material in the fluoride ion battery. See e.g., [0053], [0079] and Example 22.  Thus, Yazami does not teach an active material that are Co nanoparticles with a carbon coating, as recited in claim 1.  In addition, since 
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejection of claim 1 above.  
It is the Office’s position that because the claimed active material is the same or substantially similar to the active material of Yazami et al. that the magnetic susceptibility of the claimed active material being 150 emu/g or more is inherently present.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724